LUCKERT, J.,
concurring in part and dissenting in part: I agree with the majority’s conclusion that the district court’s and Court of Appeals’ decisions should be reversed. But I disagree with the majority’s position that it is appropriate to resolve this case on sum-maiy judgment. In my view, no party is entitled to summary judgment, and I would remand for further proceedings.
As the majority states, “Whether a contract exists depends on the intentions of the parties and is a question of fact.” Sandoval, slip op. at 6 (citing Reimer v. The Waldinger Corp., 265 Kan. 212, 214, 959 P.2d 914 [1998]; Augusta Bank & Trust v. Broomfield, 231 Kan. 52, 60, 643 P.2d 100 [1982]). This court has also stated that “courts should be cautious in granting summary judgment where the issues in the case, as here, involve questions of the intent of the parties.” Noller v. General Motors Corp., 244 Kan. 612, 617, 772 P.2d 271 (1989).
In the present case, while there are many uncontroverted facts, the question of whether the parties intended to form a contract on March 10, 2008, is highly controverted and is material—indeed, *287essential—to the resolution of the parties’ dispute. The parties, in their cross-motions for summary judgment, present several uncon-troverted facts but avoid making a factual statement regarding the parties’ intent. They then argue diametric positions regarding how the uncontroverted facts they have presented should be weighed to resolve the controverted issue of intent. In my view, the district court, Court of Appeals, and Chief Justice weighed these facts to come to the conclusion the parties intended to form a contract on March 10, 2008, and the majority weighed the facts to come to the opposite conclusion.
Yet, a court does not weigh facts on summary judgment. Indeed, this court has warned that both district and appellate courts considering motions for summary judgment “must refrain from the temptation to pass on credibility and to balance and weigh evidence,’ which are proper functions for the factfinder at trial. [Citation omitted.]” Esquivel v. Watters, 286 Kan. 292, 295-96, 183 P.3d 847 (2008). Where a disputed issue, such as the intent issue in the present case, must be determined “ ‘ “[sjummary judgment should not be used to prevent the necessary examination of conflicting testimony and credibility in the crucible of a trial.’ ” [Citations omitted.]” Esquivel, 286 Kan. at 296. Moreover, as tire Chief Justice notes in his dissent, there are many unanswered questions that could be explored in discovery.
Given the conflicting positions of the parties, it is telling that the majority reaches one conclusion while the Chief Justice, the three members of the Court of Appeals panel, and the district judge reached the opposite conclusion. Given this, I would follow the advice we have given in the past: “[W]here we find reasonable minds could differ as to the conclusions drawn from the evidence, summary judgment must be denied. [Citations omitted.]” Sham-berg, Johnson 6- Bergman, Chtd. v. Oliver, 289 Kan. 891, 900, 220 P.3d 333 (2009).
Additionally, the majority, in discussing rescission as an alternative basis for its decision, considers an issue that die parties have not argued. In doing so, the majority spins the facts to support its conclusion that the school district’s actions demonstrated its assent to Deborah Sandoval’s rescission of an oral contract. This conclu*288sion is procedurally premature because tire parties have not argued the possible inferences that could be drawn from these actions. Other explanations—such as mitigation of damages, demands of due process, and 2007-08 contractual restrictions that limited the school district’s options—are plausible. Additionally, the majority ignores the record before the district court and on appeal, which includes the following uncontroverted statement of fact:
“Once notified that Ms. Sandoval would not honor the March 10, 2008, agreement, the Board adopted a nonrenewal resolution on April 14, 2008 but expressly reserved the right to enforce the oral agreement reached on March 10, 2008. It was always the intent of the Board to honor and enforce the agreement made on March 10, 2008.”
In light of Sandoval’s failure to controvert this statement for purposes of the summary judgment motion considered in this appeal, we must accept that the Board did not agree to a rescission. The majority cannot weigh the facts to reach the opposite conclusion.
I would reverse the district court and the Court of Appeals and would remand to allow the trier of facts to weigh the evidence after it is tested at trial.